*834On Application for Rehearing.
Watkins, J.
Mrs. Althée Tomlinson and Mrs. Elvina Vigné, heirs of deceased, opponents and appellants, pray the amendment of the former judgment and decree of tills court sustaining the judgment of the court a qua dismissing their oppositions.
They claim that, on the final account opposed, there are no funds' to be distributed to creditors; and they make no opposition to any creditor’s claim. They claim that the account purports to dispose of the entire assets of the succession, leaving in favor of the executor a balance of $1737.07; and that a final judgment of homologation “ would be tantamount to a judgment against the heirs, in favor of the executor, for said balance.”
This succession was opened by the death of the testatrix on the 15th of August, 1879, and during the same month letters testamentary were issued to the executor, Charles Louque.
On June 13th, 1884, opponents were recognized as heirs of the deceased.
The account opposed states the assets of the estate to be $5968, and its liabilities $7705.07, showing a balance in favor of the executor, as stated above, of $1737.07. '
Mrs. Cheval opposed this “ account iu full ” on the grounds that it was vague and indefinite, and did not set out the assets and liabilities fully; because therein no mention is made of the real estate belonging thereto, as described in the inventory; and because the property of the succession has been adjudicated to the executor, through a person interposed, and which still belongs to the succession.
She opposes specially several items, and particularly the balance in favor of the executor; and, generally, “ every item of said account as presented.”
On motion of the executor the account was thereafter duly homologated, so far as not opposed.
The account vims tried in the absence of counsel for opponent, Mrs. Cheval, and upon a proper showing, a new trial was ordered on November 28th, 1884.
No further proceedings were taken until the 25th of March, 1885, when Althée and Elvina Commagére filed additional oppositions to the. executor’s account, embracing, among others, many of the items of the account opposed previously by Mrs. Cheval.
On the same date Mrs. Cheval filed an amended opposition, in which she reiterates all of the objections previously urged to the account; and she further charges that all the moneys this account shows to have *835been disbursed by the executor, were by Mm derived from another succession to which she, and the other opponents are the sole heirs.
On motion of the executor the opposition of Mrs. Tomlinson and Mrs. Vigné are stricken from the docket “as having been filed too late,” i. e., subsequent to the judgment of the court homologating the account, so far as not opposed ; and to this ruling opponents reserved a bill.
Were the oppositions presented in due season to entitle those opponents to a hearing thereon 9
Should the opinion of this court be reversed in such way as to afford them an opportunity of maMng proof of same 9
In succession of Cabrol, 26 Ann. 609, the court say: “ On the 4th of August there was judgment homologating all the items not opposed.
“As the original petition opposed, in general terms, the homologation of all the items of the account except the law charges and costs, it follows that only these items were homologated by the judgment.
“ The supplemental petition of the 9th of August supplies, so far as the items therein specified, the deficiency complained of in the original petition of opposition.
“ Our conclusion is that the court erred in dismissing the opposition.”
In the succession of Michael Schaffer, 13 Ann. 113, the court say: “ It may be conceded that an unqualified homologation, after due advertisement and delays, of a curator’s account, and statement of debts, is binding upon the heirs, in the absence of fraud.
“ But here it appears that the items in controversy have not been passed upon. The account was homologated only in ‘ so far as not opposed.’
“ The oppositions of Michel and Gilmore attacked the items now in questions.
“ Those items having been opposed, are not covered by the terms of the decree.”
Counsel for the executor places reliance on the doctrine that is announced in succession of Macarty, 3 Ann. 383, and the quotation it makes from Lang et al. vs. Their Creditors, 14 La. 237, which is that:
“ The law fixes the delay within which opposition to a tableau of distribution is to be made. This delay is not, however, fatal, as long as proceedings are suspended; but when judgment of homologation is pronounced, creditors who deem themselves injured by it cannot be relieved otherwise than by a new trial; and this cannot be obtained *836by a party who has neglected to file his opposition until the judgmcn i of homologation he pronounced.”
In the case at bar the proceedings have been kept suspended by the opposition of Mrs. Cheval. On the same day that she filed her supplemental opposition, the original oppositions of present appellants were filed, upon almost the identical grounds thereof.
The judgment homologating the executor’s account so far as not opposed did not pronounce upon the items of the account that are embraced in, and covered by Mrs. Cheval’s oppositions, original and amended.
There is no conflict between these decisions. On the other hand, they are perfectly harmonious.
“ The right to do what is ordered to be done within a given time exists so long as no action of the court, or the opposite party, has intervened to conclude that right. * •* So, too, opposition may he made to an account of administration at any time before its homologation.
“ There are many cases, however, when this rule ceases iu consequence of special provisions of law.”
Hen. Dig., p. 1580, No. 11, and authorities cited therein.
We have no hesitancy in saying that the opponents are entitled to a hearing upon their oppositions as filed; but we express no opinion upon various questions argued by counsel, appertaining to the trial of the same on the merits.
It is therefore ordered, adjudged and decreed, that the former opinion of this court herein rendered, he and the same is hereby amended in so far as to reverse the judgment of the lower court striking said oppositions as having been filed too late; and it is further ordered, adjudged and decreed that said oppositions are reinstated for trial and further proceedings according to law, and that the executor he taxed with the costs of appeal.
Judgment amended.